DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second contact surface is axially displaceable in order to set the pressure force” (as recited in claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 2, 7, and 14-15 are objected to because of the following informalities:  
In claim 2, the limitation “the restoring force” should read “a restoring force”.
In claims 7 and 14-15, the limitation “plastics” should read “plastic”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first setting unit” in claim 1; “a first adjusting element” in claim 3; “a second setting unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose the structure for how “the second contact surface is axially displaceable in order to set the pressure force”. The specification discloses “a bearing bush 45” that is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lucey (US 5,808,813), in view of Maruyama (US 2007/0255104).
Regarding claim 1, Lucey discloses an endoscope (12, figure 1), comprising: an endoscope shaft (16, figure 1); and a main body (10, figure 1), which is connected to the endoscope shaft (connected through 20, figure 1) and on which a first dial (34, figure 1) that has a first contact surface (138, figures 6) is mounted in a rotatable manner (Col. 5, lines 55-57), wherein the main body has a second contact surface (outer surface of Lucey is silent regarding wherein a first setting unit is provided, using which a pressure force with which the first contact surface is pressed against the second contact surface is settable in order to set a minimum torque that is necessary in order to rotate the first dial.  
Maruyama teaches a control knob (5UD, figure 1) and a bent state holding knob (7UD, figure 1). The bent state holding know is fitted on an outer peripheral surface of the U-D bearing (13, figure 1) to be freely rotatable thereon ([0060]). A male screw ring (32, figure 1) is fitted so that male screw ring rotates with the bent state holding knob ([0060]). A female screw ring (35, figure 1) is screw-engaged with the male screw ring. A metal disk (37, figure 1) is positioned inside of an upper half portion of the female screw ring and fixed integrally to a set screw (36, figure 1). The metal disk has a square central hole, where an inner peripheral surface of the metal disk is partly engaged in an outer peripheral surface of the immovable base (30, figure 1) in a manner to allow the metal disk to move in the axial direction relative to the immovable base. A radial plate spring (38, figure 1) has a ring portion (38a, figure 1) and a plurality of radial projections (38b, figure 1). When the bent state holding knob is in a free state position (see figure 1), one can switch freely between an engaged state in which the plurality of radial projections (38b, figure 1) of the radial plate spring (38, figure 1) and the pressure surface (37a, figure 1) are pressed against each other and a disengaged state in which the plurality of radial projections of the radial plate spring and the pressure surface are disengaged from each other, and between these two states one can continuously vary 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope, specifically the knobs/dials (34 and 36 or 38, figure 1), of Lucey to each have the frictional resistance mechanism (see 32-38b, figure 1) of the bent state holding knob (7UD, figure 1) and control knob (5UD, figure 1). Doing so would exert a frictional resistance to hold at any operated position ([0012]). The modified endoscope would have a first setting unit (this element is interpreted under 35 USC 112f as a connection adjusting disc 28, the connection threaded bush 29, the connection pressure disc 26, and the connection spring 27 | metal disk 37, female screw ring 35, base 30, radial plates spring 38, respectively; figure 1) is provided, using which a pressure force (frictional resistance… [0069]) with which the first contact surface is pressed against the second contact surface is settable in order to set a minimum torque that is necessary in order to rotate the first dial ([0069]; increase gradually in radially inward directions…increase the frictional resistance [0070]).  
Regarding claim 2, Maruyama further teaches the first setting unit includes a first spring (38, figure 1), the restoring force of which is variable in order to set the pressure force (increase gradually in radially inward directions…between the pressure surface 37a and the plurality of radial projections 38b [0070]).  
Regarding claim 3, Maruyama further teaches the first setting unit includes a first adjusting element (this element is interpreted under 35 USC 112f as a connection adjusting disc | metal disk 37), the axial position of which is variable (pressed against 38 [0069]), and wherein varying the axial position of the first adjusting element changes the 
Regarding claim 4, Maruyama further teaches the first adjusting element is connected to the main body via a first screw connection (female screw ring 35, figure 1), which allows different screw-in depths (proportion of engagement “N”, figure 7).  
Regarding claim 5, Maruyama further teaches the first spring is in the form of a spiral spring (radial plate spring 38, figure 1 [0064] | the examiner interpreted the spring to be a spiral spring).  
Regarding claim 6, Lucey and Maruyama further disclose the contact surfaces are oriented transversely to a longitudinal direction of the endoscope shaft (see figures 1 and 6; Lucey) and the pressure force acts parallel to the longitudinal direction (the frictional resistance would act parallel to the longitudinal direction of the modified endoscope | see figure 1 of Maruyama).  
Regarding claim 7, Lucey further discloses one of the contact surfaces is a surface of a plastics plain bearing (spring washer 150…formed of plastic and provides a smooth bearing surface; Col. 9, lines 10-12; see figures 6; Lucey).  
Regarding claim 8, Lucey further discloses the plastics plain bearing is in the form of a thrust washer (spring washer 150…formed of plastic and provides a smooth bearing surface; Col. 9, lines 10-12; Lucey) .  
Regarding claim 9, Lucey and Maruyama further disclose the first dial is axially displaceable in order to set the pressure force (Col. 5, lines 55-57; Lucey | [0058]; Maruyama).  
Regarding claim 10, Maruyama further teaches the second contact surface is axially displaceable in order to set the pressure force (see 112a rejection above | the modified endoscope would have the second contact surface connected to base 30, figure 1; Maruyama | see “N”, figure 7 of Maruyama).  
Regarding claim 11, Lucey further discloses the endoscope includes an optical channel (see optics inside of 10, figure 1; Lucey), in which an optical unit that is displaceable in an axial direction is arranged (see figures 6), and wherein the first dial is coupled to the optical unit such that when the first dial is rotated, the optical unit is moved axially (Col. 5, lines 55-57).  
Regarding claim 12, Lucey further discloses the first dial includes a connection to which a camera or optical coupler (see 10, figure 1; Lucey) is mechanically fastenable for conjoint rotation (Col. 5, lines 55-57; see figures 6), such that a rotation of the first dial brings about a rotation of the camera or optical coupler (Col. 5, lines 55-57).  
Regarding claim 13, Lucey and Maruyama further disclose second dial (36 or 38, figure 1; Lucey), which comprises a third contact surface (sleeve 124, figures 6) and is mounted on the main body in a rotatable manner (rotation of zoom knob...to zoom sleeve; Col. 7, lines 40-43), wherein the main body comprises a fourth contact surface (70, figures 6), against which the third contact surface bears, wherein the third and fourth contact surfaces move against one another when the second dial is rotated (see figures 6), and wherein a second setting unit (this element is interpreted under 35 USC 112f as a connection adjusting disc 28, the connection threaded bush 29, the connection pressure disc 26, and the connection spring 27 | metal disk 37, female .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lucey (US 5,808,813) and Maruyama (US 2007/0255104) as applied to claim 1 above, and further in view of Mears (US 6,436,108).
Lucey further discloses a seal (O-rings, see figures 6) is arranged between a first sealing surface (see 34, figure 6a) of the first dial or of a first component connected to the first dial for conjoint rotation and a second sealing surface (see 70, figure 6a) of the main body or of a second component connected to the main body for conjoint rotation. Lucey and Maruyama are silent regarding the plastic seal and wherein a thermoplastic is used as plastic.  
Mears teaches an endoscope with an insertion tip (16, figure 9). The tip has a seal (118a, figure 9) between the insertion tip and a sleeve (104, figure 9). The seal can be made from a thermoplastic material (Col. 6, lines 15-21). 
It would have been obvious to modify the seal of Lucey and Maruyama to be made of a thermoplastic material as taught by Mears. Doing so would provide a medical grade material capable of establishing a seal at an interface (Col. 6, lines 15-21). The .  

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lucey (US 5,808,813) and Maruyama (US 2007/0255104) and Mears (US 6,436,108) as applied to claim 14, and further in view of Dahmen (US 2013/0342906).
Regarding claim 15, Lucey further discloses the plastics seal is in the form of an annular seal (O-rings, see figures 6; Lucey). Lucey, Maruyama, and Mears are silent regarding an integrated preloading element.  
Dahmen teaches a seal (30, figure 7) with a U-shaped cross section, wherein a spring element (11, figure 7) is arranged between the parallel legs of the U-shaped seal ([0064]). The U-shaped seal with the V-shaped spring acts as a structural unit ([0065]).
It would have been obvious to modify the plastics seal to have a U-shaped cross section of a V-shaped spring as taught by Dahmen. Doing so would allow the seal to be a structural unit ([0065]). The modified plastics seal has an integrated preloading element (spring 11, figure 7; Dahmen).  
Regarding claim 16, Dahmen further teaches the annular seal is in the form of a grooved ring (see U-Shaped seal 30, figure 7; Dahmen).  
Regarding claim 17, Dahmen further teaches the preloading element is in the form of a steel spring (spring steel [0064]; Dahmen).  
Regarding claim 18, Dahmen further teaches the preloading element is in the form of a steel spring (spring steel [0064]; Dahmen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RYAN N HENDERSON/Primary Examiner, Art Unit 3795